Citation Nr: 0801877	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for dyspnea.

3.  Entitlement to a compensable initial rating for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1981 to October 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that in his claim form the veteran reported 
having been stationed in the Persian Gulf.  The Board finds 
that the veteran has effectively raised claims for chest pain 
and dyspnea as due to an undiagnosed illness.  See 38 C.F.R. 
§ 3.317.  However, such claims have not been developed or 
decided by the RO.  Accordingly, the Board refers those 
claims to the RO for appropriate action.  


REMAND

The Board finds that additional development of evidence is 
required pursuant to the Veterans Claims Assistance Act 
(VCAA).  The act and the implementing regulations provide 
that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran's most 
recent disability evaluation examination for the purpose of 
evaluating his gastroesophageal reflux was the digestive 
system examination conducted over four years ago in October 
2003.  The Board believes that this examination is too old to 
allow proper evaluation of the current severity of the 
disorder.  Moreover, the October 2003 examination report 
reflects that the examiner did not have an opportunity to 
review the claims file.  



The Board also finds that additional development is requested 
to evaluate the possibility that the veteran's claimed 
dyspnea could be due to exposure to asbestos.  The VA 
digestive conditions examination dated in October 2003 
reflects that the examiner stated that "Patient has a 
reported history of asbestos exposure that happened while he 
was in service and that is related to working in flooring.  
In 1987, he worked in scraping floors and building as part of 
his military service.  However, it is as likely as not that 
he has asbestosis causing the shortness of breath reported by 
the patient.  Certainly, the PFTs do not show significant 
abnormality. "  In reviewing that report, the Board notes 
that the conclusion (that the veteran has shortness of breath 
due to asbestosis) seems to be unsupported by the findings on 
the examination (such as normal pulmonary function tests).  
Moreover, the examination did not include all testing 
normally done to assess a claim for asbestosis.  There is no 
conclusive evidence with respect to whether or not the 
veteran has a pulmonary disability which resulted from the 
reported exposure to asbestos.  In light of the foregoing, 
the Board finds that another examination is warranted.  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The Board also notes that the veteran's representative has 
requested that the claim for service connection for chest 
pain be remanded for a more thorough examination.  The 
representative noted in an informal hearing presentation 
dated in December 2007 that the VA examination had not 
included a complete cardiology examination, with testing such 
as an EKG.  In light of the concerns raised by the 
representative, the Board concludes that another examination 
is warranted.  

Finally, the Board notes that on his substantive appeal 
statement dated in April 2005, the veteran wrote "See 
attachment, doctor's letter follows."  The meaning of this 
is unclear.  The substantive appeal form has an attachment, 
but it is unclear if this is from the veteran or from a 
doctor.  The RO should request that the veteran clarify this 
matter.  If the statement is from a doctor, the veteran 
should specify the name and address of such doctor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran, by 
letter or phone, and request that he 
clarify the statements which he made in 
his substantive appeal statement.  The RO 
should request that he specify the author 
of the attachment to his substantive 
appeal statement.  If the veteran himself 
was the author of the attachment to the 
appeal statement, please request that he 
clarify his statement on the appeal 
regarding "doctor's letter follows."  

2.  The veteran should be afforded a VA 
stomach disorders examination for the 
purpose of assessing the current severity 
of his gastroesophageal reflux disease.  
The claims folder should be made 
available to the examiner for review.  
Any necessary tests should be performed.  
The examiner must be furnished a copy of 
the applicable criteria under 38 C.F.R. § 
4.114, Diagnostic Code 7346, and must 
comment as to the presence or absence of 
each symptom and findings required under 
the criteria for a higher rating, and the 
frequency and severity of each symptom 
and findings noted.  The examiner must 
explain the rationale for all opinion 
given.

3.  The veteran should then be afforded 
another VA respiratory examination by a 
pulmonary specialist.  The claims folder 
should be made available to the examiner 
for review.  The examination report 
should include a summary of the relevant 
history.  The examination should include 
a chest X-ray, or any other diagnostic 
procedure felt to be appropriate.  The 
radiology report and the actual chest X-
ray should be made available to the VA 
examiner for review.  The examiner should 
offer an opinion as to whether any 
abnormality which is found on examination 
and/or on X-ray is attributable to 
exposure to asbestos.  An explanation as 
to the criteria for a diagnosis of 
asbestosis or other asbestos related 
disease should be provided.  

4.  The veteran should then be afforded a 
VA cardiology examination, preferably by 
a heart specialist if available.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examination should 
include a chest X-ray, EKG, or any other 
diagnostic procedure felt to be 
appropriate.  The radiology report and 
the actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether the veteran has a heart 
disorder, and if so, the likelihood that 
such a disorder is related to service, 

5.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

